Citation Nr: 0815543	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  04-16 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a genitourinary 
disorder, to include hemorrhagic radiation cystitis, claimed 
as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1955 to May 1957.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2003 
rating decision by the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO).  This case was 
before the Board in December 2006 when it was remanded for 
additional development.

A Travel Board hearing was held before the undersigned in 
July 2005.  Unfortunately, the recording of that hearing 
could not be transcribed.  In an August 2005 letter, the 
Board advised the veteran of this, and offered him the 
opportunity to appear for another hearing.  He was informed 
that if he did not respond within 30 days, the Board would 
assume that he did not want another hearing.  The veteran did 
not respond to this letter; consequently, the Board will 
proceed accordingly.

By statements and treatment records submitted to the RO in 
2007, the veteran raised the issue of entitlement to service 
connection for lung cancer.  Since this issue has not been 
developed for appellate review, it is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The veteran claims that he currently has a genitourinary 
disorder that is the result of his exposure to ionizing 
radiation during his military service.  The evidence of 
record shows that the veteran was exposed to ionizing 
radiation during his participation in Operation Redwing.  The 
medical evidence shows that he has a diagnosis of hemorrhagic 
radiation cystitis.  By inference, the diagnosis of such 
entity constitutes a medical opinion relating the disability 
to radiation exposure.  Post-service radiation exposure is 
neither shown, nor alleged.

The Board notes that the veteran has received treatment for 
genitourinary disorders at the Iowa City VA Medical Center 
(VAMC).  While a March 2007 pathology report notes findings 
of cystitis and no evidence of malignancy, a December 2007 
case manager oncology note indicates a suspicion of new high-
grade endothelial bladder cancer.  If the veteran has been 
given a definitive diagnosis of bladder cancer, this fact 
would be critical in the adjudication of his claim.  It 
appears that his treatment is ongoing.  Records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Therefore, up-to-date treatment 
records must be obtained. 

Moreover, in the December 2006 Remand, the Board noted that 
service connection for disability claimed as due to exposure 
to ionizing radiation during service may be established by 
three different methods.  See Davis v. Brown, 10 Vet. App. 
209 (1997).  First, there are certain types of cancer that 
are service connected on a presumptive basis if manifested in 
a radiation-exposed veteran.  38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d).  Second, service connection for 
"radiogenic disease" may be established under 38 C.F.R. § 
3.311.  Third, service connection may be granted under 38 
C.F.R. § 3.303(d) when competent evidence establishes that 
the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  With regard 
to the third method, the Board found that further development 
(based on review of the complete record) to determine whether 
the veteran has a genitourinary disability related to his 
radiation exposure in service is necessary for proper 
adjudication of this claim.  See 38 C.F.R. § 3.159(c)(4).  
Specifically, the RO was directed, in pertinent part, to 
arrange for the veteran's claims file to be forwarded to a 
physician with appropriate expertise for review and an 
advisory medical opinion as to whether the veteran has 
hemorrhagic radiation cystitis (or other genitourinary 
disability) related to his exposure to radiation in service.  
Review of the claims file does not indicate that this 
development was accomplished.  Under Stegall v. West, 11 Vet. 
App. 268 (1998), a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.

The Board regrets any further delay in this matter.  However, 
for the reasons noted above, the case is REMANDED for the 
following:

1.  The RO should obtain copies of all 
outstanding, relevant VA treatment 
records from the Iowa City VAMC from 
December 2007 to the present.  

2.  Thereafter, the RO should arrange for 
the veteran's claims file to be forwarded 
to a physician with appropriate expertise 
for review and an advisory medical 
opinion as to whether the veteran has 
hemorrhagic radiation cystitis (or other 
genitourinary disability) related to his 
exposure to radiation in service.  The 
consulting specialist should note the 
most current dose estimate for the 
veteran's ionizing radiation exposure, 
and should respond to the following: Is 
it at least as likely as not (a 50 
percent or better probability) that the 
veteran has hemorrhagic radiation 
cystitis (or other genitourinary 
disability) related to his exposure to 
ionizing radiation in service?  The 
physician should explain the rationale 
for the opinion given.

3.  The RO should then readjudicate the 
claim in light of all evidence of record.  
If it remains denied, the RO should issue 
an appropriate Supplemental Statement of 
the Case and provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



